Citation Nr: 0802958	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-19 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than October 1, 
1991, for the award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2001 and October 2002 rating 
decisions by the Phoenix, Arizona, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which denied 
entitlement to an earlier effective date for the award of 
service connection for PTSD.  Although the RO did not 
indicate the specific issue of entitlement to an earlier 
effective date based upon clear and unmistakable error (CUE) 
in a June 1993 rating decision was considered as perfected on 
appeal, the Board finds the veteran's January 2002 
correspondence and the subsequent development of the present 
appeal sufficient to have included this matter for appellate 
review. In June 2007, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The June 28, 1993, rating decision establishing service 
connection for PTSD with an effective date from October 1, 
1991, was not clearly and unmistakably erroneous; there is no 
evidence of any earlier pending formal or informal claim.

3.  The June 1993 rating decision assigning an effective date 
from October 1, 1991, for the award of service connection for 
PTSD is final and the Board is without jurisdiction to 
consider the veteran's March 2002 claim.  




CONCLUSION OF LAW

The June 28, 1993, rating decision establishing service 
connection for PTSD with an effective date from October 1, 
1991, is final and the appeal for an earlier effective date 
for PTSD based upon a March 2002 claim is legally precluded.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2007); 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  The Court has also held that the VCAA is 
not applicable to CUE claims.  Livesay v. Principi, 15 Vet. 
App. 165 (2001).  Although the veteran was apparently not 
provided a VCAA notice addressing his March 2002 claim for an 
earlier effective date, the determinative issue as to this 
claim does not involve a consideration of the factual 
evidence.  The veteran is not prejudiced by appellate review 
based upon the available record.

Pertinent Laws and Regulations

VA law provides that the effective date for an award of 
disability compensation based on an original claim for direct 
service connection, if the claim is received within one year 
after separation from service, shall be the day following 
separation from active service or the date entitlement arose; 
otherwise, and for reopened claims, it shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400 (2007).  The Court has held, 
however, that under VA law there is no basis for a 
freestanding earlier effective date claim from matters 
addressed in a final rating decision.  See Rudd v. Nicholson, 
20 Vet. App. 296 (2006).

VA regulations also provide that the terms claim and 
application mean a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2007).  Generally, the date of receipt of a claim 
is the date on which a claim, information, or evidence is 
received by VA.  38 C.F.R. § 3.1(r).

The Court has held that an application that had been 
previously denied could not preserve an effective date for a 
later grant of benefits based on a new application.  Wright 
v. Gober, 10 Vet. App. 343, 346-47 (1997); see also 
Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact 
that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application.").  The Court has also held that a breach of a 
duty to assist cannot form the basis for a claim of CUE.  
Hazan v. Gober, 10 Vet. App. 511 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1994) (failure to fulfill duty to assist 
cannot be basis for CUE even when medical record that RO 
erroneously failed to obtain later formed basis for award of 
service connection when RO obtained record).

The failure to consider evidence which may be construed as an 
earlier application or claim, formal or informal, that would 
have entitled the claimant to an earlier effective date is 
remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 
(1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has 
held, however, that VA is not required to conjure up issues 
that were not raised by an appellant.  See Brannon v. West, 
12 Vet. App. 32 (1998).

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2007).  In asserting a claim of CUE, the claimant must show 
that: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).  

VA regulations provide that Board decisions are final from 
the stamped mailing date on the face of the decision, unless 
reconsideration is ordered, the decision is revised because 
of CUE, or a timely notice of appeal is received by the 
Court.  38 C.F.R. § 20.1100 (2007).  A determination on a 
claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected.  38 C.F.R. § 20.1103 (2007).  A determination by 
the agency of original jurisdiction affirmed by the Board is 
subsumed by the final Board determination.  38 C.F.R. 
§ 20.1104 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "where an RO renders a 
decision on a veteran's claim for benefits but fails to 
address one of the claims, that decision is final as to all 
claims; the RO's failure to address the implied claim 'is 
properly challenged through a [clear and unmistakable error] 
motion,' not a direct appeal."  DeShotel v. Nicholson, 457 
F.3d 1258 (2006) (quoting Andrews v. Nicholson, 421 F.3d 
1278, 1283 (2005)).  

Factual Background and Analysis

VA records show that the Board denied entitlement to service 
connection for a psychiatric condition claimed as PTSD in 
November 1985, in essence, because of the absence of a 
verified stressor.  In correspondence to a congressional 
representative provided to VA on July 14, 1988, the veteran 
requested assistance obtaining retroactive Social Security 
Administration disability benefits and also reported problems 
he had experienced associated with a claim for VA benefits.  
The veteran stated service connection was denied because he 
was unable to recount any of his war experiences, but 
expressed no desire for assistance in reopening that claim.  
In a statement received by VA on October 1, 1991, the veteran 
requested that his service connection claim for PTSD be 
reopened.

In a June 28, 1993, rating decision service connection was 
established for PTSD and assigned a 100 percent rating 
effective from October 1, 1991.  The veteran was notified of 
the award and in correspondence dated in November 1993 he 
submitted a claim for an effective date from 1974 based upon 
CUE in prior determinations.  VA correspondence dated in 
January 1995 notified the veteran, in essence, that his 
claims concerning CUE in prior rating decisions could not be 
considered because of a prior final November 1985 Board 
decision.  The veteran was also advised of his right to file 
a motion of reconsideration of the Board determination.  
There is no evidence, however, of any motion to reconsider 
the November 1985 decision having been filed at the Board and 
during personal hearing testimony in June 2007 the veteran's 
service representative stated the veteran was not attempting 
to file a CUE motion as to the prior Board decision.  

In correspondence dated in March 2002 the veteran asserted 
that an earlier effective date was warranted for the award of 
service connection for PTSD from the date of an informal 
claim in July 14, 1988.  In his October 2003 notice of 
disagreement he also claimed earlier ratings were warranted 
based upon unadjudicated formal and informal claim he 
submitted in 1974 and 1975.  He reiterated these claims at 
his personal hearing in June 2007.  

In this case, as the veteran has submitted no motion for 
reconsideration or CUE review of the November 1985 Board 
decision which effectively resolved any pending service 
connection claims for PTSD and that determination is 
considered final.  A review of the present issues developed 
for appellate review may not consider any matters addressed 
in that decision.  The Board finds the June 28, 1993, rating 
decision establishing an effective date from October 1, 1991, 
for PTSD was not clearly and unmistakably erroneous based 
upon the record as it existed at that time.  The July 14, 
1988, correspondence received from the veteran's 
congressional representative expressed no desire for 
assistance in reopening that claim.  While the veteran 
reported the fact that his claim had been denied, the RO was 
not required to conjure up issues not raised or adequately 
identified by the veteran.  See Brannon, 12 Vet. App. 32.  
There is no evidence of any formal or informal claim to 
reopen during the period from November 29, 1985, to 
October 1, 1991.  

As the June 1993 rating decision concerning an assigned 
effective date from October 1, 1991, for the award of service 
connection for PTSD is final, the veteran's March 2002 
attempt to obtain an earlier effective date is legally 
precluded.  The Board is without jurisdiction to consider the 
veteran's March 2002 claim.  The Court has held that the 
proper disposition of a free standing claim for an earlier 
effective date is dismissal.  Rudd, 20 Vet. App. at 300.  To 
the extent the veteran contends the November 1993 
correspondence of his former attorney should be construed as 
a notice of disagreement from the June 1993 rating decision, 
the Board finds no indication of any intent to contest the 
effective date determination independently of the expressed 
CUE claims.  See 38 C.F.R. § 20.201 (2007).  The 
preponderance of the evidence in this case is against the 
veteran's claim.  


ORDER

The claim for entitlement to an effective date earlier than 
October 1, 1991, for the award of service connection for PTSD 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


